Citation Nr: 0740207	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-24 644A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
residuals of a shell fragment wound of the left shoulder 
involving Muscle Group III.      


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
April 1954.    

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran's July 2004 substantive appeal included a request 
for a Travel Board hearing.  However, in July 2006, he 
withdrew his hearing request.  
See 38 C.F.R. § 20.704(e) (2007). 


FINDING OF FACT

On July 13, 2006, prior to promulgating a decision in this 
appeal, the Board received notification from the veteran that 
he was withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
substantive appeal.    38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2007).  
The veteran withdrew this appeal per a July 2006 Report of 
Contact and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  The withdrawal was 
further confirmed by the veteran's representative in October 
2007.  Accordingly, the Board does not have jurisdiction to 
review this appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


